— Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered August 9, 1972, convicting him of robbery in the first degree and grand larceny in the third degree, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by deleting therefrom the conviction and sentence for grand larceny in the third degree and the count for said crime is dismissed. As so modified,' judgment affirmed. Under the facts of this case, defendant could not have committed robbery in the first degree without having also committed grand larceny in the third degree. Therefore, the guilty verdict on the count for robbery in the first degree required dismissal of the lesser included grand larceny count (CPL 300.30, subd 4; People v Grier, 37 NY2d 847). Martuscello, Acting P. J., Cohalan, Brennan, Munder and Shapiro, JJ., concur.